
EXHIBIT 10.1


AVON PRODUCTS, INC.
2006-2007 TURNAROUND INCENTIVE PLAN

I. PURPOSE. The primary objective of this Avon Products, Inc. 2006-2007
Turnaround Incentive Plan is to link a portion of the total pay of eligible
participants to the business growth success of Avon Products, Inc. and its
Affiliates during 2006-2007.

II. DEFINITIONS. As used in this Plan, the following terms shall have the
following meanings:

     “Affiliate” means (a) an entity that directly or through one or more
intermediaries is controlled by Avon Products, Inc., and (b) any entity in which
Avon Products, Inc. has a significant equity interest, as determined by Avon
Products, Inc.

     “Annual Earned Base Salary” means the average of a Participant’s Earned
Base Salary over the years 2006-2007. “Earned Base Salary” for any year means
the weighted average salary of a Participant based on the number of days in the
year at each salary level. Assignment premiums are not included for expatriates
and third country nationals. If a Participant does not have Earned Base Salary
for the full period 2006-2007, Annual Earned Base Salary shall be the average of
a Participant’s annualized Earned Base Salary for each year.

     “Board” means the Board of Directors of the Company.

     “Cause” means:


  (a) the failure or refusal by the Participant to perform his or her normal
duties (other than any such failure resulting from the Participant’s incapacity
due to physical or mental illness), which has not ceased within ten (10) days
after a written demand for substantial performance is delivered to the
Participant by the Company, which demand identifies the manner in which the
Company believes that the Participant has not performed such duties;         (b)
the engaging by the Participant in willful misconduct or an act of moral
turpitude which is materially injurious to the Company, monetarily or otherwise;
or         (c) the conviction of the Participant of, or the entering of a plea
of nolo contendere by the Participant with respect to, a felony.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Committee” means the Compensation Committee of the Board of Directors.



--------------------------------------------------------------------------------



     “Company” means Avon Products, Inc. and, unless the context requires
otherwise, its Affiliates.

     “Participant” means an employee or former employee of the Company meeting
the requirements of Article IV hereof.

     “Performance Period” means January 1, 2006 through December 31, 2007.

     “Performance Period Bonus” means the bonus payable to a Participant with
respect to the Performance Period as determined pursuant to Article V.

     “Plan” means this Avon Products, Inc. 2006-2007 Turnaround Incentive Plan.

     “Senior Executives” means employees who either: (a) are the Chief Executive
Officer; (b) are considered a Section 16 officer for purposes of the Securities
Exchange Act of 1934, as amended; (c) directly report to the Chief Executive
Officer; or (d) are in salary level A02 and above.

III. ADMINISTRATION.

     The administration and operation of the Plan shall be supervised by the
Committee with respect to all matters. The Committee may delegate responsibility
for the day-to-day administration and operation of the Plan to such employees of
the Company as it shall designate from time to time. The Committee shall
interpret and construe any and all provisions of the Plan and any determination
made by the Committee under the Plan shall be final and conclusive; provided
that any determination with respect to issues relating to the Chief Executive
Officer or Chief Operating Officer shall be made by the independent members of
the Board. Neither the Board nor the Committee, nor any member of the Board, nor
any employee of the Company shall be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
(other than acts of willful misconduct) and the members of the Board and the
Committee and the employees of the Company shall be entitled to indemnification
and reimbursement by the Company to the maximum extent permitted by law in
respect of any claim, loss, damage or expense (including counsel’s fees) arising
from their acts, omissions and conduct in their official capacity with respect
to the Plan.

IV. ELIGIBILITY AND PARTICIPATION.

     Senior Executives are eligible to participate in the Plan. Such Senior
Executives shall become participants in the Plan only after approval for
participation by the Committee. Senior Executives who are approved for
participation in the Plan by the Committee on the date hereof will participate
in the Plan effective as of January 1, 2006, except if such employee became a
Senior Executive subsequent to January 1, 2006. In such case, such Senior
Executive will participate as of a date specified by the Committee and such
Participant’s Performance Period Bonus will be prorated for the actual period of
participation of such Participant during the Performance Period. Senior
Executives who are approved for participation in the Plan by the Committee after
the date hereof will become participants in the Plan as of a date specified

2



--------------------------------------------------------------------------------



by the Committee at the time of approval for participation in the Plan, which
shall not be earlier than the date hereof. In such case, such Participant’s
Performance Period Bonus will be prorated for the actual period of participation
of such Participant during the Performance Period.

     In addition, officers who are not Senior Executives (“Officers”) are also
eligible to participate in the Plan. Such Officers shall become participants in
the Plan only after the selection and approval of the Chief Executive Officer.
The Chief Executive Officer, however, generally may only select officers in
salary levels A03 and A04 and only in rare circumstances may select officers in
salary levels A05 and A06. Officers who are initially approved by the Chief
Executive Officer (the “Initial List”) will participate in the Plan effective as
of a date specified by the Chief Executive Officer. If such date is after
January 1, 2006, such Participant’s Performance Period Bonus will be prorated
for the actual period of participation of such Participant during the
Performance Period. Officers who are approved by the Chief Executive Officer
after the approval of the Initial List will become participants in the Plan as
of a date specified by the Chief Executive Officer, which shall not be earlier
than the date hereof. In such case, such Participant’s Performance Period Bonus
will be prorated for the actual period of participation of such Participant
during the Performance Period.

V. PERFORMANCE PERIOD BONUS.

     5.1. Performance Goals. The Performance Period Bonus will be assessed
against performance measures determined by the Committee, which performance
measures shall be related to the Company’s four point turnaround plan announced
in November 2005. The Committee may determine that the Performance Period Bonus
shall not be payable unless certain operating profit goals are attained.

     5.2. Performance Period Bonus. The Committee has established a target award
of 67% of each Participant’s Annual Earned Base Salary to be paid as a
Performance Period Bonus upon attainment of target performance measures and the
maximum percentage of each Participant’s Annual Earned Base Salary in the event
the target performance measures are exceeded. The minimum and maximum may range
from 0% to 200% of the target award.

     5.3. Determination of Achievement of Performance Goals. The Committee shall
determine the level of achievement of the performance goals as soon as
practicable after the end of the Performance Period and will approve the final
payout of the Performance Period Bonuses.

     5.4. Payment of Performance Period Bonus.

  (a) Except as provided herein, Participants who remain actively employed until
the last day of the Performance Period shall be entitled to receive the
Performance Period Bonus, if any, determined in accordance with this Article V.

3



--------------------------------------------------------------------------------



    (i) A Participant whose job is eliminated on or after January 1, 2007 but
before the end of the Performance Period will be eligible for a prorated
Performance Period Bonus, subject to the approval of the Compensation Committee
with respect to Participants who are Senior Executives and subject to the
approval of the Chief Executive Officer with respect to other Participants.    
        (ii) A Participant who retires at any time during the Performance Period
will be eligible for a prorated Performance Period Bonus, subject to the
approval of the Compensation Committee with respect to Participants who are
Senior Executives and subject to the approval of the Chief Executive Officer
with respect to other Participants. A Participant who is a U.S. employee will be
considered to have retired if the Participant terminates employment after
attaining age 65 or after becoming eligible for early or Rule of 85 retirement
under the Avon Products, Inc.Personal Retirement Account Plan. For those
Participants located outside of the U.S., Participants will be considered to
have retired based on the local policies, practices or benefit plans applicable
to the Participant’s location.             (iii) A Participant who dies or
becomes permanently disabled during the Performance Period will be eligible for
a prorated Performance Period Bonus.        

  (b) A Participant: (i) who is involuntarily terminated by the Company for
Cause prior to payment of the Performance Period Bonus; (ii) whose job is
eliminated on or before December 31, 2006; or (iii) who voluntarily terminates
employment (excluding retirement or permanent disability) at any time during the
Performance Period, is not eligible for a Performance Period Bonus.         (c)
Payment of Performance Period Bonuses shall be made in cash and shall be paid in
February 2008, except to the extent that such Participant elected to defer the
receipt of a portion of his or her Performance Period Bonus in accordance with
subsection (d) hereof.         (d) A U.S. participant may defer the receipt of
all or a portion of his or her Performance Period Bonus to the Avon Products,
Inc. Deferred Compensation Plan (the “DCP”), provided that such deferral
election is made in compliance with Section 409A of the Code. Such deferred
amounts shall then be subject to the terms of the DCP.

4



--------------------------------------------------------------------------------



VI. GENERAL PROVISIONS.

     6.1. Amendment and Termination. The Committee may at any time amend,
suspend, discontinue or terminate the Plan; provided, however, that no such
amendment, suspension, discontinuance or termination made after the end of the
Performance Period shall adversely affect the rights of any Participant to any
Performance Period Bonus. All determinations concerning the interpretation and
application of this Section 6.1 shall be made by the Committee.

     6.2. Designation of Beneficiary. In the event a Participant dies while
entitled to a payment under the Plan, such payments shall be made to the
Participant’s estate.

     6.3. Rights Unsecured. The right of any Participant to receive a
Performance Period Bonus under the Plan shall constitute an unsecured claim
against the general assets of the Company.

     6.4. Withholding Taxes. The Company shall have the right to deduct from
each Performance Period Bonus any federal, state and local taxes required by
such laws to be withheld with respect to any payment under the Plan.

     6.5. Miscellaneous.

  (a) No Right of Continued Employment. Nothing in this Plan shall be construed
as conferring upon any Participant any right to continue in the employment of
the Company.         (b) No Limitation on Corporate Actions. Nothing contained
in the Plan shall be construed to prevent the Company or any Affiliate from
taking any corporate action which is deemed by it to be appropriate or in its
best interest, whether or not such action would have an adverse effect on the
Plan or any awards made under the Plan. No employee, Participant or other person
shall have any claim against the Company or any of its subsidiaries or
Affiliates as a result of any such action.         (c) Nonalienation of
Benefits. Except as expressly provided herein, no Participant shall have the
power or right to transfer, anticipate, or otherwise encumber the Participant’s
interest under the Plan. The Company’s obligations under this Plan are not
assignable or transferable except to a corporation which acquires all or
substantially all of the assets of the Company or any corporation into which the
Company may be merged or consolidated. The provisions of the Plan shall inure to
the benefit of each Participant and his or her heirs, executors, administrators
or successors in interest.         (d) Severability. If any provision of this
Plan is held unenforceable, the remainder of the Plan shall continue in full
force and effect without

5



--------------------------------------------------------------------------------



    regard to such unenforceable provision and shall be applied as though the
unenforceable provision were not contained in the Plan.         (e) Governing
Law. The Plan shall be construed in accordance with and governed by the laws of
the State of New York, without reference to the principles of conflict of laws.
        (f) Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in a construction of the provisions of the
Plan.

[Signature on Next Page]


6



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Company has caused the Plan to be executed on the
27th day of March, 2006.

 

 

  AVON PRODUCTS, INC.               By: /s/ Andrea Jung    

--------------------------------------------------------------------------------

    Title: Chairman and Chief Executive Officer

 

Date: March 27, 2006


7





--------------------------------------------------------------------------------
